                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


NATIONAL FIRE INSURANCE CO. OF                    :
HARTFORD                                          :
                                                  :      CIVIL ACTION
              v.                                  :
                                                  :      NO. 18-5379
JOHNSON CONTROLS FIRE                             :
PROTECTION LP                                     :


                                         ORDER


       AND NOW, this 23rd day of August, 2019, upon consideration of Defendant’s Motion to

Dismiss Plaintiff’s First Amended Complaint (ECF No. 6), and all documents submitted in

support thereof and in opposition thereto, it is ORDERED that the Motion is DENIED.

       IT IS SO ORDERED.

                                                  BY THE COURT:




                                                  R. BARCLAY SURRICK, J.
